Citation Nr: 0404959	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for snapping 
tendons, extensor communion tendon to toes of the left foot.

2.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a left ankle sprain.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected disabilities of the left foot and left ankle.

6.  Entitlement to an annual clothing (shoes) allowance.

7.  Entitlement to an effective date earlier than August 15, 
2000, for the grant of service connection for the residuals 
of a left ankle sprain.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1942 to 
August 1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 9, 2001 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a July 29, 2002 statement, the appellant raised a claim of 
entitlement to unreimbursed medical expenses for his service-
connected left foot disorder.  That issue is referred to the 
RO for appropriate development.

On July 29, 2002, a videoconference hearing was held before 
Bettina S. Callaway, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.



REMAND

In October 2002, the Board undertook additional development 
of the appellant's claims of entitlement to a compensable 
evaluation for snapping tendons, extensor communion tendon to 
toes of the left foot, entitlement to an initial disability 
rating in excess of 10 percent for the residuals of a left 
ankle sprain, entitlement to service connection for a right 
shoulder disability, entitlement to service connection for 
bilateral hearing loss, and entitlement to service connection 
for degenerative joint disease of the lumbar spine, claimed 
as secondary to service-connected disabilities of the left 
foot and left ankle, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the any new 
evidence and to obtain any additional evidence.  Although the 
Board sincerely regrets the additional delay, the Federal 
Circuit has stated, "[E]ven though the amendments to § 19.9 
may further the VA's stated objective of efficiency, striking 
the sensible balance between decreasing appeal processing 
times and the competing public policy of protecting an 
appellant's right to due process is a matter for 
Congress . . . ."  Id. at 1348 (emphasis added).).

A remand is also required in order to accord due process 
regarding the issue of entitlement to an annual clothing 
(shoes) allowance.  In an October 2, 2001 decision, the RO 
denied the appellant's claim.  In March 2002 the RO received 
the appellant's Notice of Disagreement with that decision.  A 
statement of the case (SOC) has not been issued.  Because no 
SOC has been provided to the appellant on this issue, he has 
not had an opportunity to perfect an appeal.  In a case in 
which a claimant has expressed timely disagreement in writing 
with a rating action of the RO, an appeal has been initiated, 
and the RO must issue a statement of the case.  The Board 
must remand this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Likewise, a remand is required in order to accord due process 
regarding the issue of entitlement to an effective date 
earlier than August 15, 2000, for the grant of service 
connection for the residuals of a left ankle sprain.  In an 
October 2, 2001 decision, the RO granted entitlement to 
service connection for the residuals of a left ankle sprain 
and assigned a 10 percent rating effective from August 15, 
2000.  In July 2002 the RO received the appellant's Notice of 
Disagreement with the August 15, 2000 effective date, 
claiming that the effective date should be August 24, 1948.  
An SOC has not been issued.  Because no SOC has been provided 
to the appellant on this issue, he has not had an opportunity 
to perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand this 
issue to the RO for that purpose.  See Manlincon, 12 Vet. 
App. at 240-41.

Finally, during the pendency of this appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The RO should contact the appropriate 
State or Federal agency and obtain the 
following service personnel records:  
records showing dates and places of 
assignment; military occupational 
specialties or Naval equivalents; and any 
limited duty profiles.  The desired 
records relate to active duty performed 
in the United States Navy during the 
period of August 1942 to August 1948.  If 
no such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The veteran allegedly received in-
patient treatment in service for a right 
shoulder injury during the period of 
September 24, 1942, to November 12, 1942, 
at the U.S. Naval Training Station in 
Great Lakes, Illinois.  The RO should 
contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request all available 
clinical records of this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  After all documents obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran to be afforded the following 
VA examinations:  a foot examination and 
a joints examination to determine the 
extent of disability from the veteran's 
service-connected snapping tendons, 
extensor communion tendon to toes of the 
left foot and his service-connected 
residuals of a left ankle sprain.  Send 
the claims folder to the examiners for 
review.  The examiners should note that 
the claims folder, including the report 
of a November 1950 VA orthopedic 
examination, the report of a November 
2000 VA joints examination, and the 
report of a January 2001 VA joints 
examination, has been reviewed.  If the 
examinations are conducted by separate 
physicians, the examiners should confer 
and discuss the case with each other and 
so note in their examination reports.  
They should draft separate reports.

5.  Make arrangement for the veteran to 
be afforded the following VA examination:  
a spine examination to determine whether 
the veteran has a lumbar or cervical 
spine disability that is related to his 
service-connected disabilities of the 
left foot and ankle.  Send the claims 
folder to the examiner for review.  If 
the examination is conducted by a 
physician other than the one conducting 
the VA joints examination requested 
above, the examiner should discuss the 
case with the examiner conducting the 
joints examination to ensure that the 
degree of disability of the foot is fully 
appreciated.

The Board notes that the VA 
examination report in April 2001 found 
no relationship between spinal 
disorders and the left lower extremity 
disability, finding that the left 
ankle showed no arthritis.  However, 
the Board believes that the foot and 
ankle disorders may not be manifested 
solely by arthritis.  The examiner is 
requested to opine whether it is "at 
least as likely as not" that the 
veteran has a current lumbar or 
cervical spine disability that is 
causally related to his service-
connected disabilities of the left 
foot and ankle.  The term "at least 
as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  The 
Board has marked with pink tabs on the 
left side of the claims folder a VA 
examination report of April 2001, a 
private medical report dated in 
September 1995, and a VA report dated 
in November 1950.

6.  Make arrangements for the veteran to 
be afforded the following VA examination:  
an audio examination to determine whether 
the veteran has a current hearing loss 
disability that is related to noise 
exposure in service.  Send the claims 
folder to the examiner for review.  The 
examiner is requested to opine whether it 
is "at least as likely as not" that the 
veteran has a current bilateral or 
unilateral hearing loss disability that 
is causally related to exposure to noise 
in service.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  Pertinent service medical 
records are marked with a pink tab in a 
manila envelope toward the back of the 
claims folder.

7.  Make arrangements for the veteran to 
be afforded the following VA examination:  
a joints examination to determine whether 
the veteran has a current right shoulder 
disability that is related to service.  
Send the claims folder to the examiner 
for review.  The examiner is requested to 
opine whether it is "at least as likely 
as not" that the veteran has a current 
right shoulder disability that is related 
to an injury in service in approximately 
1942, as claimed by the veteran.  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  For the examiner's 
convenience, pertinent service medical 
records are marked with a pink tab in a 
manila envelope toward the back of the 
claims folder.  Also marked with pink 
tabs on the left side of the claims 
folder are a VA examination report in 
November 2000, a private medical report 
of September 2000, and contentions of the 
veteran dated in August 2000.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Regarding the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for the 
residuals of a left ankle sprain, the RO 
should readjudicate the claim with 
consideration of the potential for 
"staged" ratings, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).

9.  The appellant and his representative 
should be furnished a statement of the 
case with respect to the appellant's 
claims for entitlement to an annual 
clothing (shoes) allowance and 
entitlement to an effective date earlier 
than August 15, 2000, for the grant of 
service connection for the residuals of a 
left ankle sprain, and given the 
opportunity to respond thereto.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  If either claim remains 
denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue(s).  If, and only if, 
a timely and adequate substantive appeal 
is received, the claim(s) should then be 
returned to the Board for further review, 
as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


